Appellee Sowell, having been duly elected, became the qualified and acting sheriff and tax collector in and for the county of Greene for the constitutional term beginning on the first Monday in January, 1932. On that day the Bank of Leakesville became the duly selected and qualified depository for said county, and so continued until the 10th day of March, 1932, when it closed its doors and went into the hands of the state banking department for liquidation.
During the interval of time aforesaid, appellee sheriff and tax collector deposited in said county depository the public funds collected by him, and at the time of the failure of said bank there was on deposit, of such funds so deposited by appellee as sheriff and tax collector, a balance of more than three thousand dollars. This balance was admitted by the banking department to be trust funds payable by way of preference, but has not been paid promptly because of the delay incident to bank liquidations. The state tax collector sued the sheriff and tax collector for said balance, with penalties, contending that the sheriff and tax collector was not protected by his depositing in the county depository, but that a special depository must be selected for the funds of the sheriff and tax collector under chapter 215, Laws 1932.
The chapter just mentioned does not apply to counties where there is a regular county depository, duly selected *Page 617 
and qualified under the general depository laws. Chapter 215, Laws 1932, was an emergency act. At the time of its passage, many banks had failed and numbers of counties were without banks within their borders. Sheriffs and tax collectors were experiencing extreme difficulty in procuring bonds in surety companies because of the want of regular county depositories. An appeal was made by them to the Legislature, and chapter 215, Laws 1932, was the result; and the opening sentence of its first section plainly discloses its purpose and application, namely, that it should be availed of "in any county in this state where no depository or depositories were selected and qualified, as provided by law, on or before the first Monday of January, 1932," etc. The county of Greene was not in the class covered by the act, and the deposit by appellee in the regular county depository of that county afforded him full protection against this suit.
Affirmed.